Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 10/26/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Drawings Objections 
Claimed Features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, in Claim 5 the “in which the adjustment of the slide bushing (48) is carried out by means of a rotation around a longitudinal axis in relation to the wall opening (64)” must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Claim Objections 
Informalities
Claims 1-15
Claim(s) 1-15 is/are objected to because of the following informalities: 1) Independent claims 1 and 14 should be amended to begin with the article “A”; and 2) Dependent claims 2-13 and 15 should be amended to begin with the article “The”.

	
35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5
The Specification fails to provide a written description of how the adjustment of the slide bushing (48) is carried out by means of a rotation around a longitudinal axis in relation to the wall opening.  The specification only mentions rotation as an alternative to axial shifting but does not provide a written description (or, as discussed above, a drawing).

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Indefinite
Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-15
Claims 1-15 are indefinite because it lacks a transitional phrase 3.  The lack of a transitional phrase makes it unclear what un-recited additional components or steps, if any, are excluded from the scope of the claim (See MPEP 2111.03).

35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim(s) 1-5, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels (US 6715288) in view of Merritt et al. (US 20180163738).
Claim 1
Regarding Claim 1, Engels discloses a [t]urbine arrangement for controlling a gas flow, in particular for 
a fuel cell 
an inlet (7a, 7b) 
an adjustable slide bushing (15) 
an entry opening (8a, 8b) 
wherein the slide bushing 
Engels discloses all of the essential features of the claimed invention except an electric engine 
However, Merritt teaches an electric engine (300) 
motivated by Merritt to incorporate an electric engine generate electricity from exhaust gas (Para [0032]).

Claim 2
Regarding Claim 2, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, in which the gas flow is the exhaust gas flow of a fuel cell (Merritt Para [0137]).

Claim 3
Regarding Claim 3, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, in which the gas flow is the fresh air flow on the suction side of an internal combustion engine (Engels Col. 2 lines 40-43).

Claim 4
Regarding Claim 4, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, in which the adjustment of the slide bushing 

Claim 10
Regarding Claim 10, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, in which the slide bushing 

    PNG
    media_image1.png
    340
    369
    media_image1.png
    Greyscale

Claim 12
Regarding Claim 12, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, in which the inner side of the slide bushing 

Claim 13
Regarding Claim 13, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 12, in which an abutment (17a) 

Claim 14


Claim 15
Regarding Claim 15, Jin, as modified by Merritt, discloses the [c]harging device according to claim 14, in which a control unit (Merritt controller 190) is moreover provided, which controls the adjustment device or the power output or consumption of the electric engine.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels (US 6715288) in view of Merritt et al. (US 20180163738), in further view of Jin (US 20190170059).
Claim 5
Regarding Claim 5, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 1, except in which the adjustment of the slide bushing 
However, Jin teaches in which the adjustment of the slide bushing 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Jin to control the bypass of exhaust gas by rotating the slide bushing (Para [0032]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engels (US 6715288) in view of Merritt et al. (US 20180163738), in further view of Ramb (US 20120099965).
Claim 11
Regarding Claim 11, Engels, as modified by Merritt, discloses the [t]urbine arrangement according to claim 10, except in which the adjustment device is designed having an adjustment fork 
However, Ramb teaches in which the adjustment device is designed having an adjustment fork 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Ramb to control the bypass of exhaust gas by using an adjustment fork (Para [0023]).

Examiner’s Note
While claims 6-9 and 11 were not presented with rejection under 35 USC 102/103, they are rejected under 35 USC 112(b). Further, should the 35 USC 112(b) rejection be overcome, claims 6-9 and 11  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, May 6, 2021